DISMISS and Opinion Filed February 7, 2022




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00865-CV

                     IN THE INTEREST OF V.J., A CHILD

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-10-14794

                         MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Goldstein, and Justice Smith
                          Opinion by Chief Justice Burns
      The docketing statement and clerk’s record in this case have not been filed.

By postcard dated October 5, 2021, we informed appellant the docketing statement

in this case was due. We cautioned appellant that failure to file the docketing

statement within ten days might result in the dismissal of this appeal without further

notice. By letter dated January 14, 2022, we informed appellant the clerk’s record

had not been filed because appellant had not paid for the clerk’s record. We directed

appellant to provide, within ten days, verification that she (1) had either paid for or

made arrangements to pay for the record, or (2) is entitled to proceed without

payment of costs. We cautioned appellant that failure to do so would result in the

dismissal of this appeal without further notice. To date, appellant has not filed the
docketing statement, provided the required documentation, or otherwise

corresponded with the Court regarding the status of this appeal.

      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                           /Robert D. Burns, III/
                                           ROBERT D. BURNS, III
                                           CHIEF JUSTICE
210865F.P05




                                        –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

IN THE INTEREST OF V.J., A                   On Appeal from the 254th Judicial
CHILD                                        District Court, Dallas County, Texas
                                             Trial Court Cause No. DF-10-14794.
No. 05-21-00865-CV                           Opinion delivered by Chief Justice
                                             Burns. Justices Goldstein and Smith
                                             participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered February 7, 2022




                                       –3–